Title: To James Madison from John Elmslie, 19 March 1806 (Abstract)
From: Elmslie, John
To: Madison, James


                    § From John Elmslie. 19 March 1806, Cape of Good Hope, Cape Town. “Since my letter of 18th. January; giving account of the Capture of the Cape of Good Hope by the forces of His Britannick Majesty, under the command of Major General Sir David Baird, I have had the honor of an audience of His Excellency the Commander in chief respecting my public admission as Consul of the United States, which was readily accepted, and publicly notified in the Cape Town Gazette of 22nd. Feby. I am sorry to observe that there has been a long embargo on all Neutrals at the Cape & which has been extremely distressing to some of our merchants. A severe and indeed I may say in some cases a rather rough & irregular investigation of the Neutral cargoes by the Captains of the squadron under the command of Commodore Si⟨r⟩ Home Popham have taken place. The Union of N. York, Jacobs Master from Batavi⟨a⟩ bound to N. York and the ship Thame⟨s⟩ Capt. Perry also from Batavia are sent to England for adjudication. The schooner Charlotte of Boston which arrived here before the capture & had disposed of her cargo which consisted principally of Naval stores—has been seized, sold, and the proceeds of the cargo arrested till her ca⟨se⟩ is tried in England. The ship Gustavi⟨a⟩ of Savannah Capt. Hill from St. Sibar wi⟨th⟩ a cargo of Slaves, ostensibly for Charleston was taken possession of as she was coming in to Table Bay by one of the ships belong⟨ing⟩ to the squadron and an English officer—put on board, the master was taken out, with his papers & put on board the Diadem—in the course of the night in which the Gustavia was taken possession of she was driven to sea and has not yet been hard of. Respe[t]

ing the Charles and Harriot of New port, Rhode Island, I beg leave to refer to the enclosures on that subject. I have also to acquaint Government that a Number of American Seamen have been pressed on board the ships of the squadron now at the Cape. But from the little attention which his Britannic Majestys commanders have paid to former applications for the discharge of American seamen pressed on board their ships, except in cases where I had special Orders so to do from the Department of State—induces me not to make any further applications on that head till I have instructions from Government. Annexed is a list of Americ⟨an⟩ seamen pressed on board the ships belonging to the Squadron under the command of Sir Home Popham, as far as I have been able to ascertain.”
                    Adds below his signature: “List of American Seamen pressed on board the squadron of his B.M. under the Command of Commodore Sir Home Popham Cape of good Hop⟨e:⟩
                    Thomas Miers belonging to Brig Rio of Portsmouth pressed on board the frigate Volontaire
                    Ebenezer Cowell pressed on board Do.
                    David Simons. belonging to the Augusta of Boston pressed on board the Volontaire.
                    
                        
                            John Mitchell
                            }
                            pressed on board the Raisonable.
                        
                        
                            Thomas Wood
                            
                        
                        
                            Charles Brown
                            
                        
                        
                            Rice Green
                            
                        
                        
                            John Holiden
                            
                        
                        
                            Benjm. David, belonging to the Thames of N. York. Capt. Perry, pressed on board the diadem, Commodore Pophan.
                        
                        
                            Charles Puffer.              Do.             Do.
                            
                        
                        
                            Thomas Milligan          Do on board the Leda.”
                            
                        
                    
                